Citation Nr: 1418714	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1918 to January 1919.  He died in 1974, and the appellant is his son.  The appellant seeks benefits as next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the VA National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker. 


FINDING OF FACT

The Veteran died in February 1974, and is memorialized by a marked grave in a private cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002 & Supp. 2013); 38 C.F.R. § 38.631 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The appellant claims entitlement to a VA marker for the grave of his father, who was a World War I Veteran; his status as a Veteran is not in dispute.  The Veteran, as noted above, died in February 1974, and is memorialized by a grave in a private cemetery.

Under VA law, the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of a Veteran who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306(d)(1); 38 38 C.F.R. § 38.631(a).  However, for entitlement to a marker under this provision, the Veteran must have died on or after November 1, 1990.  38 C.F.R. § 38.161(b)(1); see 38 U.S.C.A. § 2306, Effective and Applicability Provisions (2007 Acts. Pub.L. 110-157, Title II, § 203(b), Dec. 26, 2007, 121 Stat. 1833, provided that: "Notwithstanding . . . any other provision of law, the amendments [amending subsec. (d) of this section] shall take effect as of November 1, 1990, and shall apply with respect to headstones and markers for the graves of individuals dying on or after that date.")  Thus, the appellant is not entitled to a marker for the Veteran's headstone under this provision, because his father died before November 1, 1990.  

The law also provides, in certain instances, that VA will furnish, when requested, a memorial headstone or marker to commemorate an eligible individual whose remains are unavailable.  38 U.S.C.A. § 2306; 38 C.F.R. § 38.630.  These include where the remains have not been recovered or identified; were buried at sea, whether by the individual's own choice or otherwise; were donated to science; or were cremated and the ashes scattered without interment of any portion of the ashes.  38 U.S.C.A. § 2306(b)(2); 38 C.F.R. § 38.630(c)(2).  

Here, in the appellant's claim, he said that the Veteran's remains were not buried, but were scattered over the Atlantic Ocean.  However, the appellant's claim and statements also indicate that the Veteran is memorialized with a grave and memorial stone in a cemetery, so it is unclear whether all of the remains were scattered.  In any event, the Board finds that the provision does not apply to the instant claim.  For one thing, the headstone or marker is "to commemorate" the Veteran, whereas, here, the Veteran has already been commemorated in a memorial headstone.  Specific requirements regarding size and design of the headstone or marker, as well as where it may be placed-i.e., in a cemetery, are also set forth, indicating the purpose is for a previously unmarked memorial.  See 38 C.F.R. § 38.630(c).  In contrast, for graves marked with a private headstone or marker, as in this case, the location of the VA headstone or marker is described in relationship to its proximity to the grave.  See 38 C.F.R. § 38.631(a).  

The history of 38 C.F.R. § 38.631 is also relevant here.  Effective May 13, 2008, VA amended "its regulations regarding the authority to provide a Government-furnished headstone or marker for placement on already marked graves of eligible veterans in private cemeteries."  73 FR 27462 (May 13, 2008).  According to this Federal Register summary of the regulation amendments, "The original purpose of the [headstone and marker] program, which began during the Civil War, was based on the principle that no veteran should lie in an unmarked grave."  Id.   From October 18, 1978, until October 31, 1990, VA paid a headstone or marker allowance for purchase of a headstone or marker for placement on veterans' graves in private cemeteries; the allowance was eliminated November 1, 1990, with enactment of the Omnibus Budget and Reconciliation Act of 1990.  73 FR 27462, 27463.  

Thus, "prior to passage of the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, VA was restricted by statute from furnishing a marker for an already marked grave."  Id.  After a pilot program, the Dr. James Allen Veteran Vision Equity Act of 2007 [Public Law 110-157], "ma[de] the second marker benefit retroactive to November 1, 1990, and allows VA to provide a headstone or marker for the graves of individuals dying on or after that date, regardless of whether the grave is marked with a privately-purchased headstone or marker."  Id.  

In sum, 38 C.F.R. § 38.631 is specifically intended to apply to the situation in this case, where there is already a marked grave, rather than the broader provisions of 38 C.F.R. § 38.630.  As noted above, the purpose of the headstone and marker program is to ensure that "no veteran should lie in an unmarked grave," and, therefore, where there is already a headstone or marker, the provisions of 38 C.F.R. § 38.631 must be applied.  As a consequence, the Board finds that because the Veteran's death is already memorialized in a grave in a private cemetery, the provisions of 38 C.F.R. § 38.630 do not apply, and entitlement to a VA headstone or marker is not established.  

This is a case where the law is dispositive.  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker must be denied based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a Government-furnished headstone or marker is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


